By the Court, Moncrief, J.
Assuming that the evidence given at the trial is not wholly in support of the several findings of fact, the most that can be urged on behalf of the plaintiffs is, that there was some conflict of testimony, or some basis upon which to have rested an opposite conclusion.
The rule is well settled, that findings of fact by a judge at special term, must be deemed conclusive, unless they are without evidence, or clearly against evidence to support them. (N. Y. Car Oil Co. v. Richmond, 6 Bosw. 213. Platt v. Thorn, 8 Bosw. 574. Morris v. The Second Avenue R. R. Co., Id. 679.)
The solvency of the purchaser of the goods, and the fairness of the sale to him, or the credit given, were solely questions of fact. The former was only assailed by proof of his having allowed accommodation notes to lie over, in order to compel the party accommodated to take them up, and his having given goods as security to take them up ; and his having given goods as security for a loan from a bank, after exhausting the credit it chose to give him without security. His general good standing was proved affirmatively, and no evidence was given to show the length of credit unreasonable in reference to the particular kind of merchandise. Under such circumstances the court was bound to find for the defendants, and doing so it would not have exercised a sound legal discretion had costs been withheld.
The judgment of the special term must be affirmed.